Judgment, Supreme Court, New York County (Clifford A. Scott, J.), rendered November 18, 1987, convicting defendant, after a jury trial, of robbery in the second degree (Penal Law § 160.10), and sentencing him as a predicate felon to a term of imprisonment of from 6 to 12 years, is unanimously affirmed.
Contrary to defendant’s contention, the trial court acted within its discretion in determining that the interpreter was competent (People v Catron, 143 AD2d 468). There was no showing that any serious error in translation occurred during trial which would warrant a reversal (People v Rolston, 109 AD2d 854, 855).
Defendant raises several arguments with respect to the prosecutor’s summation. He first contends that the prosecutor improperly vouched for the People’s witnesses. However, the *279statements made were in fair response to arguments raised by the defense in summation (People v Colon, 122 AD2d 151, lv denied 68 NY2d 810). The remaining contentions were not preserved as a matter of law and we, therefore, decline to reach them. Were we to consider them, we would nevertheless affirm, finding them to be without merit and that the summation was in fair response to defense arguments.
Defendant also fails to show that the court abused its discretion in sentencing (People v Junco, 43 AD2d 266, 268, affd 35 NY2d 419, cert denied 421 US 951). Concur—Kupferman, J. P., Asch, Kassal, Wallach and Rubin, JJ.